Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that there was not sufficient evidence to support his convictions. Viewing the evidence in the light most favorable to the People, and giving the People the benefit of every reasonable inference, we conclude that there was a valid line of reasoning to support the jury’s finding of constructive possession (see, People v Staton, 155 AD2d 960, lv denied 76 NY2d 865).
We have examined defendant’s other contentions and find them to be without merit. (Appeal from Judgment of Monroe County Court, Marks, J.—Criminal Possession Controlled Substance, 1st Degree.) Present—Denman, P. J., Pine, Balio, Fallon and Doerr, JJ.